Title: Enclosure: [Abstract of the Nett Proceeds of Duties on Imports and Tonnage], 4 March 1790
From: Hamilton, Alexander
To: 



Abstract of the nett Proceeds of the Duties on Imports and Tonnage.

States
From what period
Nett Product of the Duties
Remarks



1789.
Dollars. Cents



New-Hampshire
11th. Aug. to 31st. Dec.
7.789.21½
The Product of the Duties of Boston are only ascertained, up to the 19th. of December.


Massachusetts
10th ditto, to 31st. ditto
113.439.54½


Connecticut
11th. ditto, to 31st. ditto
20.352.87½


New-York
5th. ditto, to 31st. ditto
152.198.97.  


New-Jersey
1st. ditto, to 31st. ditto
1.971.51.  


Pennsylvania
10th. ditto, to 31st. ditto
188.497.94 


Delaware
1st. ditto, to 31st. ditto
6.573.98½


Maryland
10th. ditto, to 31st. ditto
87.751. 6½


Virginia
17th. ditto, to 31st. ditto
142.028.62.  


South Carolina
31st. ditto, to 1st. ditto
55.032.61½


Georgia
22d. ditto, to 1st. ditto
  8.850.80¾



Dollars,
748.487.14¾



Deduct for Drawbacks 2 per Cent
  15.689.74 




Dollars,
768.797.40¾




Treasury Department, March 4th. 1790
Alexander Hamilton Secretary of the Treasury
